Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on December 28, 2021 is acknowledged.  Claims 7, 11, 13, 15-16 and 25-32 were canceled.  Claims 1, 3-5, 17 were amended claims 1-6, 8-10, 12, 14, 17-44 and 33 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group I (claims 1-6, 8-10, 12, 14 and 33 drawn to a composition) and with traverse Compound of Formula I wherein R is methyl and n is 0 from List I in the response filed December 28, 2021.  Claims 2, 6, 17-24 are withdrawn from consideration as being drawn to a non-elected invention/species.  Applicant’s argue that the currently amended claims have a common, novel technical feature.  Applicant’s arguments have been fully considered but not found persuasive. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-3 share the common technical feature of a compound of general formula I.
However, Van Scott (WO2013063615 A2) discloses a composition comprising a propanoyl-Cys-DOPA-NH2, claim 9). Eugene additionally teaches wherein the N-terminal acyl radical can be acetyl, propanoyl or benzoyl (see paragraph 0026).  It would have been obvious to try acetyl as the N-terminal acyl radical group thus resulting in the formula of Ac-Cys-DOPA-NH2 which results in a compound of the amended formula I.  Thus, Groups 1-3 lack unity of invention in view of Eugene.
Claims 1, 3-5, 8-10, 12, 14 and 33 are examined on the merits of this office action. 

Claim Objection
Claim 8 is objected to for the following informality: the limitation of “having a structure according to clam 1” should be replaced with -having the structure according to claim 1-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-10, 12, 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Scott (WO2013063615 A2) in view of Genscript (“Peptide Modifications”, 2010, pages 1-2).
Van Scott discloses a composition comprising a propanoyl-Cys-DOPA-NH2 (see claim 9) which meets formula I wherein n is 0 and R is an ethyl group (C2 alkyl). Van Scott additionally teaches wherein the N-terminal acyl radical can be acetyl, propanoyl or benzoyl (see paragraph 0026).  Van Scott does not specifically provide an example wherein R is acetyl with Cys-DOPA-NH2.  Van Scott does teach “The N-acyldipeptide derivatives of the present invention have the alkaline radical such 
Genscript teaches that terminal amidation (C-terminus) or acetylation (N-terminus) will remove its charge and help it imitate its natural structure.  In addition, this modification makes the resulting peptide more stable towards enzymatic degradation resulting from exopeptidases
It would have been obvious to try acetyl as the N-terminal acyl radical group thus resulting in the formula of Ac-Cys-DOPA-NH2 which results in a compound of formula I.  One of ordinary skill in the art would have been motivated to do so given that Van Scott teaches acetyl as a preferred embodiment for the N-terminal moiety and N-terminal Acetylation is routine in the art for increasing stability of shorter peptides and mimicking the natural structure.  There is a reasonable expectation of success given that N-terminal acetylation is routine in the art and Van Scott teaches N-terminal acetylation of the dipeptide.
Regarding claims 3-5, Ac-Cys-DOPA-NH2 meets the limitations wherein R is methyl.
Claim 8 claims “An inhibitor of oxidative induced inflammatory mitogen activated protein kinases (MAPK) pathway, the inhibitor having a structure according to claim 1”.  The preamble limitation of “An inhibitor of oxidative induced inflammatory mitogen activated protein kinases (MAPK) pathway” is an inherent property of the Formula I.  Van Scott renders obvious the identical structure of formula I and thus, the compound would inherently have the property of inhibiting oxidative induced inflammatory MAPK pathway.
Regarding claim 9, Van Scott renders obvious the identical structure of formula I and thus, the compound would inherently have the property of inhibiting oxidative induced inflammatory MAPK pathway including JNK and P38MAPK.
Regarding claim 10, Van Scott teaches compositions comprising said DOPA derivatives (see claims 1 and 9).
Regarding claim 12, Van Scott teaches the compositions can be formulated for intravenous injection (see paragraph 0089).
Regarding the limitation of “for use in protecting cells from oxidative stress” found in instant claim 14, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case the prior art structure rendered obvious by Van Scott is capable of performing the intended use.
Regarding claim 33, the sequence Ac-Cys-DOPA-NH2 meets the limitations of formula III (wherein R is methyl and n=0).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654